PER CURIAM:
Appellant, Remeo Industries, Inc., initiated the present action against appellees Toyomenka, Inc. and Bert Gorman & Associates for unfair competition and violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). The complaint which sought a permanent injunction and damages, alleged that appellees were unfairly competing in the sale of a certain toy jeep. A motion for a preliminary injunction enjoining the appellees, during the pendency of the action, from engaging in continued acts of unfair competition and trademark infringement was denied by Hon. Frederick vanPelt Bryan, 286 F.Supp. 948 (S.D. N.Y. April 26, 1968). We affirm for the reasons stated in Judge Bryan’s thorough opinion.